[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.


Execution Version


Exhibit 10.5
TRADEMARK SECURITY AGREEMENT
THIS TRADEMARK SECURITY AGREEMENT, dated as of June 14, 2018, is made by each of
the entities listed on the signature pages hereto (each a “Grantor” and,
collectively, the “Grantors”), in favor of Fortress Credit Corp. (the “Lender”).
WITNESSETH:
WHEREAS, pursuant to the Credit Agreement, dated as of June 14, 2018 (as the
same may be amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among iPass, Inc., a
Delaware corporation (“Parent” and together with each other Person that becomes
a Borrower thereunder, including, for the avoidance of doubt, iPass IP LLC, a
Delaware limited liability company, upon the consummation of the SPV Joinder (as
defined therein), each a “Borrower” and collectively, the “Borrowers”), and the
Lender, the Lender has agreed to make a loan to the Borrowers upon the terms and
subject to the conditions set forth therein;
WHEREAS, each Grantor has agreed, pursuant to a Guaranty and Suretyship
Agreement, dated as of June 14, 2018, in favor of the Lender (the “Guaranty
Agreement”), to guarantee the Obligations (as defined in the Credit Agreement)
of the Borrowers; and
WHEREAS, all of the Grantors are party to the Security Agreement, dated as of
June 14, 2018, in favor of the Lender (the “Security Agreement”) pursuant to
which the Grantors are required to execute and deliver this Trademark Security
Agreement.
NOW, THEREFORE, in consideration of the premises and to induce the Lender to
enter into the Credit Agreement and to induce the Lender to make the loan to the
Borrower thereunder, each Grantor hereby agrees with the Lender as follows:
Section 1.Defined Terms. Capitalized terms used herein without definition are
used as defined in the Credit Agreement or Security Agreement, as applicable.
Section 2.    Grant of Security Interest in Trademark Collateral. Subject to the
terms and provisions of the Security Agreement, each Grantor, as collateral
security for the complete payment and performance when due (whether at stated
maturity, by acceleration or otherwise) of the Obligations of such Grantor,
hereby mortgages, pledges and hypothecates to the Lender, and grants to the
Lender a Lien on, and security interest in, all of its right, title and interest
in, to and under the following Collateral of such Grantor (the “Trademark
Collateral”):
(a)    all Trademarks owned by such Grantor and all Licenses providing for the
grant by or to such Grantor of any right under any Trademark, including, without
limitation, those identified on Schedule 1 hereto;
(b)    all renewals and extensions of the foregoing:
(c)    all goodwill of the business connected with the use of, and symbolized
by, each such Trademark: and


ACTIVE/95398639.4

--------------------------------------------------------------------------------




(d)    all income, royalties, proceeds and liabilities at any time due or
payable or asserted under and with respect to any of the foregoing, including,
without limitation, all rights to sue and recover at law or in equity for any
past, present and future infringement, misappropriation, dilution, violation or
other impairment thereof.
Section 3.    Security Agreement.
(a)    The interest in the Trademark Collateral being assigned hereunder shall
not be construed as a current assignment but rather as a security interest that
provides the Lender such rights as are provided to holders of security interests
under applicable law.
(b)    The security interest granted pursuant to this Trademark Security
Agreement is granted in conjunction with the security interest granted to the
Lender pursuant to the Security Agreement and each Grantor hereby acknowledges
and agrees that the rights and remedies of the Lender with respect to the
security interest in the Trademark Collateral made and granted hereby are more
fully set forth in the Security Agreement, the terms and provisions of which are
incorporated by reference herein as if fully set forth herein.
Section 4.    Grantor Remains Liable. Subject to the terms and provisions of the
Security Agreement, each Grantor hereby agrees that, anything herein to the
contrary notwithstanding, such Grantor shall assume full and complete
responsibility for the prosecution, defense, enforcement or any other reasonably
necessary or desirable actions in connection with their Trademarks Collateral
subject to a security interest hereunder.
Section 5.    Authorization. To the extent applicable, the parties hereto
authorize and request that the Commissioner of Patents and Trademarks of the
United States record this security interest in the Trademark Collateral.
Section 6.    Counterparts. This Trademark Security Agreement may be executed in
any number of counterparts and by different parties in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Signature
pages may be detached from multiple separate counterparts and attached to a
single counterpart.
Section 7.    Governing Law. This Trademark Security Agreement and the rights
and obligations of the parties hereto shall be governed by, and construed and
interpreted in accordance with, the law of the State of New York.
[SIGNATURE PAGES FOLLOW]






[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.
2
ACTIVE/95398639.4

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each Grantor has caused this Trademark Security Agreement to
be executed and delivered by its duly authorized officer as of the date first
set forth above.
IPASS INC., as Grantor
By: /s/ Daria R. Vickers    
Name: Daria R. Vickers
Title: CFO


[Signature Page to Trademark Security Agreement]
[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------






ACCEPTED AND AGREED
as of the date first above written:
FORTRESS CREDIT CORP.,
as Lender
By: /s/ Constantine M. Dakolias    
Name: CONSTANTINE M. DAKOLIAS
Title: PRESIDENT




[Signature Page to Trademark Security Agreement]
[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------






SCHEDULE 1
TO
TRADEMARK SECURITY AGREEMENT
[***]
183078340 v1


[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.
ACTIVE/95398639.4